DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “and a perpendicular segment of one of the valve angles to the axis of the valve stent coincides with a projection of a perpendicular segment of the positioning member to the axis of the valve stent on a plane perpendicular to the axis of the valve stent.”  This limitation is indefinite as it ambiguously defines the metes and bounds of the claim.  First, “a perpendicular segment of one of the valve angles” is not readily ascertainable, nor is it depicted in any drawing nor specifically described in the specification in a manner as to allow one of ordinary skill in the art to identify the “perpendicular segment of one of the valve angles” with reasonable clarity.  The limitation goes on to then specify a “projection of a perpendicular segment of the positioning member to the axis of the valve stent on a plane perpendicular to the axis of the valve stent.”  The “perpendicular segment of the 
Claim 20 recites the limitation "the leaflet stent" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “a leaflet stent” in lines 1-2.  This limitation is indefinite because it is unclear if it is the same element as the “valve stent” of claim 1, or whether this is a new and separate claim element.
Claim 23 recites “a perpendicular segment from any point on a center line, parallel to the axial direction of the leaflet stent, of the connecting posts to the axis of the leaflet stent coincides with the projection of a perpendicular segment from the positioning member to the axis of the leaflet stent on a plane perpendicular to the axis of the leaflet stent.”  This limitation is indefinite because it is unclear what the “perpendicular segment from any point on a center line, parallel to the axial direction of the leaflet stent, of the connecting posts” is.  Is the segment parallel to the axial direction of the leaflet stent? Is the segment part of the connecting post? Is the segment a section between the connecting post and the longitudinal axis?  Furthermore, as explained with respect to claim 20, “the projection of a perpendicular segment from the positioning member to the axis of the leaflet stent on a plane perpendicular to the axis of the leaflet stent” is not readily ascertainable.   
Claim 25 recites “the outer contour of the skirt stent is substantially circular, the skirt stent comprises a first region circumferentially distributed and a second region connected to the first region, has a less strength in the first region than in the second region, and the positioning member is provided on the first region.” This limitation is indefinite because it is unclear what “has a less strength in the first region than in the second region” refers to.  Does the outer contour have less strength in the first region than the second region? The skirt stent broadly? Furthermore, “a less strength” appears to be a typographical error needing correction. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braido et al. (Pub. No.: US 2014/0277389). 
Braido et al. discloses a heart valve prosthesis (abstract) comprising: a valve stent (e.g., fig. 8B, stent 11b) and valve leaflets 22, the valve leaflets received in the valve stent (e.g., fig. 7A), the valve leaflets comprising at least two pieces (e.g., fig. 6A), the valve leaflets being uniformly distributed along the circumferential direction of the inner surface of the leaflet stent (e.g., fig. 8B, commissures 15 are evenly spaced), one end where the two valve leaflets are adjacent is mutually attached to form valve angles (leaflets are attached at commissures 15), the valve angles are secured with the valve stent (at commissures 15), a positioning member 9C is provided on the valve stent, and 
For claim 21, two auxiliary members 9b are further provided on the valve stent, and the two auxiliary members 9b are symmetrically provided on either side of the positioning member 9c (e.g., fig. 8B).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Braido et al. (Pub. No.: US 2014/0277389) in view of Braido et al. (Pub. No.: US 2012/0078347).
For claim 22, Braido discloses the valve stent comprises a leaflet stent 14 and a skirt stent 12 disposed on the leaflet stent (e.g., fig. 1), the skirt stent extending radially outward of the leaflet stent (e.g., fig. 1), the valve leaflets disposed within the leaflet stent (e.g., fig. 3).  However, Braido lacks the positioning member disposed on the skirt stent.  Braido ‘347 teaches placing a radiopaque positioning member 770 on the skirt stent 714 (e.g., fig. 8B), as a suitable location for marking the location of the skirt that is 
For claim 23, Braido discloses connecting posts 15 are formed on the leaflet stent, the valve angles are secured to the connecting posts (thereby forming commissures), and a perpendicular segment from any point on a center line, parallel to the axial direction of the leaflet stent, of the connecting posts to the axis of the leaflet stent coincides with the projection of a perpendicular segment from the positioning member to the axis of the leaflet stent on a plane perpendicular to the axis of the leaflet stent (as best understood by examiner, the connecting post 15 is axially aligned with the positioning member).  
For claim 24, Braido discloses the positioning member is formed by forming mounting holes in the stent and embedding a developing material in the mounting holes (e.g., fig. 8C), however, Braido lacks the holes in the skirt stent.  Braido ‘347 teaches placing a radiopaque positioning member 770 on the skirt stent 714 (e.g., fig. 8B), as a suitable location for marking the location of the skirt that is also aligned with the prosthetic commissures (e.g., fig. 8B).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the valve stent of Braido with a positioning member disposed on the skirt stent as taught by Braido ‘347 for the purpose of making the skirt stent visible for minimally invasive 
For claim 25, Braido ’347 teaches the outer contour of the skirt stent is substantially circular, the skirt stent comprises a first region 770 circumferentially distributed and a second region 718 connected to the first region, has a less strength in the first region than in the second region (same material of lesser width inherently has less strength), and the positioning member is provided on the first region (e.g., fig. 8B).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the valve stent of Braido with a positioning member disposed on the skirt stent as taught by Braido ‘347 for the purpose of making the skirt stent visible for minimally invasive surgery.  This modification would have occurred using known methods and would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774